Citation Nr: 0512845	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  99-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
He was a prisoner of war (POW) of the German government from 
November 1944 to April 1945.  The veteran died in April 1994, 
and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.  In 
August 2001, the Board remanded the claim for additional 
development.  After that development was completed, the RO 
continued the denial of the claim in a June 2002 supplemental 
statement of the case (SSOC) and the case was returned to the 
Board.

In an August 2002 decision, the Board denied the appellant's 
claim.  However, in an October 2004 decision, United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the claim for readjudication by 
the Board, following additional notice.


FINDINGS OF FACT

1.  The veteran, who was a POW from November 1944 to April 
1945, died in April 1994.  The causes of death were listed as 
cardiac arrest, coronary heart disease, and renal failure.

2.  At the time of his death, the veteran was service-
connected for bilateral pes planus, evaluated as 10 percent, 
and mixed psychoneurosis, bronchitis, and pharyngitis, all 
evaluated as 0 percent.

3.  The private physician opinions that concluded that the 
veteran's POW captivity contributed to his death were flawed 
in that the physicians did not indicate that they had 
reviewed the claims file, including the veteran's SMRs or 
post-service POW assessment, and one of the physician's 
opinion was general and ambiguous.

4.  In contrast, the VA physician's conclusions that the 
veteran's POW captivity did not contribute to his death under 
any of the theories advanced by the appellant was of 
sufficient certainty and specificity, indicated that the 
physician had reviewed the claims folder, and included 
citations to specific evidence from the claims folder in 
explaining the reasons for these conclusions.

5.  The competent, probative evidence of record supports the 
conclusions of the VA physician, and also indicates that the 
veteran did not experience localized edema during captivity 
and that his cardiovascular disease did not manifest to a 
compensable degree within a year of the date of termination 
from service.


CONCLUSION OF LAW

The veteran's POW captivity or other military service, 
including any disability incurred in or aggravated by 
service, did not cause, contribute substantially or 
materially, combine to cause, or aid or lend assistance to, 
the veteran's death from coronary heart disease/renal 
failure-induced cardiac arrest, and cardiovascular-renal 
disease may not be presumed to have been incurred in service.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the appellant 
filed her June 1999 petition to reopen.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the appellant's claim prior to November 
9, 2000 because the Board subsequently remanded and then 
later denied the claim, after which the Court vacated and 
remanded the claim to the Board in October 2004.  
See VAOPGCPREC 7-2003 (VA had authority to, and did, provide 
that VCAA requirements apply to claims at all stages of VA 
proceedings, up to and including those pending before the 
Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  In Mayfield, the Court held that a timing-
of-notice error that occurred when the initial AOJ decision 
preceded enactment of the VCAA could be remedied by VA after 
a Board remand "by "affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
her claim."  Id. at 32.

In the present case, the appellant filed her petition to 
reopen in June 1999, and the RO decided her claim in November 
1999 prior to enactment of the VCAA.  However, as in 
Mayfield, this error was "sufficiently remedied by the 
process carried out after the Board's [August 2001] remand."  
After the remand, the RO sent a September 2001 VCAA letter, 
and included, at least in part, the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004) in its June 2002 SSOC.  
The RO also sent the appellant a June 2002 letter giving her 
the opportunity to respond to the information in the June 
2002 SSOC.  In response, the appellant's representative at 
that time (a service organization) submitted a June 2002 
letter stating: "The surviving spouse has nothing further to 
add to this case.  It is respectfully requested that it be 
returned to BVA at this time."  

Moreover, after the Board's August 2002 denial, which 
included a discussion of the application of the VCAA to her 
claim, the appellant's representative (a private attorney) 
submitted a brief and reply brief to the Court, which, also 
discussing the VCAA, resulted in the Board's decision being 
vacated and remanded in October 2004.  As is discussed in 
detail below, subsequently, the Board sent the appellant's 
representative a January 2005 letter which invited the 
submission of additional argument and/or evidence in support 
of the appellant's appeal before the Board's readjudication.  
The appellant's representative did not respond to this 
letter, which indicates to the Board that there was nothing 
else to submit.  Thus, the appellant has been provided with 
an opportunity to participate in the processing of her claim, 
and her prior and current representatives have indicated that 
she does not have additional evidence to submit in support of 
her claim.  As in Mayfield, "The timing-of-notice error was 
thus nonprejudicial in this case."  Slip op. at 32.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

In the present case, the Court vacated and remanded the 
Board's decision because "there is no evidence in the record 
that the Secretary directed the appellant to 'provide any 
evidence in [her] possession that pertains to the claim.'" 
Slip op. at 3 (citing 38 C.F.R. § 3.159(b) (2004)).  The 
Court therefore found that the Board erred in concluding that 
there had been compliance with the VCAA.  Id.  The Court also 
declined to find the error non-prejudicial, because the 
appellant had not had the opportunity to benefit from and 
react to the required VCAA notice and any conclusion that 
appellant was not prejudiced would be pure speculation.  Id. 
However, the appellant, through her representative, has since 
been adequately informed of the fourth element of the notice 
requirement.  The Board's January 2005 letter told the 
appellant's representative: "You have the opportunity, if 
desired, to submit additional argument and/or evidence in 
support of the appellant's appeal before the Board proceeds 
with readjudication."  The appellant's representative was 
also informed that if he did not respond to the January 2005 
letter within 90 days that the Board would assume he had 
nothing else to submit, and he did not respond to the letter.  
Moreover, the Court's order vacating and remanding the claim 
also indicated to the appellant that she should submit any 
evidence in her possession regarding her claim, as it 
included that language in its discussion of the Board's 
failure to initially comply with this aspect of the notice 
requirement.  In addition, to the extent that the Board's 
January 2005 letter and the Court's order failed to inform 
the appellant of the fourth notice requirement, this failure 
was not prejudicial because the appellant has not indicated 
with any degree of specificity how any lack of notice or 
evidence affected the essential fairness of the adjudication.  
Mayfield, slip op. at 15.  Indeed, the appellant's 
representatives have indicated that there is no additional 
evidence to submit in support of her claim, and a remand in 
these circumstances would therefore be superfluous and 
unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  It is noted that the power of attorney to the 
current attorney provides that he has full authority as to 
all matters before the Board.  Thus notice to the appellant 
was properly sent to him.

Similarly, all identified treatment and other records have 
been associated with the claims file, and the appellant's 
representatives have indicated that no other records exist 
that should be requested, and have not identified any 
pertinent evidence that was not received.  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, including the fourth notice requirement that the 
Court found VA had initially failed to comply with, and the 
Board will proceed to adjudicate the appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death because 
disabilities related to his POW captivity from November 1944 
to April 1945 were the cause of his death from coronary heart 
disease and renal failure induced cardiac arrest in April 
1994.  Because the veteran was a POW for more than 30 days, 
certain diseases would be presumptively service-connected if 
they manifested in him to a compensable degree at any time 
after separation from service.  38 C.F.R. §§ 3.307(d), 
3.309(c) (2004).  These diseases include avitaminosis, 
beriberi (including beriberi heart disease, which includes 
ischemic heart disease in a former POW who experienced 
localized edema during captivity), malnutrition, any other 
nutritional deficiency, psychosis, any anxiety state, and 
dysthymic disorder or depressive neurosis.  38 C.F.R. 
§ 3.309(c) (2004).  In addition, cardiovascular-renal disease 
is presumptively service-connected where it becomes manifest 
to a compensable degree within a year of the date of 
termination from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  
Specifically, the appellant claims that a service-related 
vitamin deficiency or malnutrition contributed to the 
veteran's heart disease; that the veteran's edema and 
swelling of the legs, warranting a finding of beriberi heart 
disease; and that the veteran's service-connected mixed 
psychoneurosis and stress contributed to the his heart 
disease.

The veteran's death certificate reflects that he died in 
April 1994, with three listed causes of death: cardiac 
arrest, coronary heart disease, and renal failure.  The 
length of time of the cardiac arrest was 40 minutes, and the 
length of time of the other two causes was listed as 
"years."  The manner of death was "natural."  There is no 
indication that an autopsy was performed.

A private hospital medical record of the same date as the 
veteran's death indicates that he collapsed suddenly at home.  
Emergency medical technicians arrived and delivered one shock 
via defibrillator.  It was noted that the veteran was a 
cardiac patient who had been admitted one month previously 
for congestive heart failure, myocardial infarction, chronic 
obstructive pulmonary disease, and renal insufficiency.  The 
veteran arrived at the hospital pulseless, cyanotic, and 
asystolic and, after attempts at resuscitation, was 
pronounced dead.

The veteran's service medical records contain treatment for a 
contused knee and dental treatment only.  The October 1945 
separation examination indicates that the cardiovascular 
system, genito-urinary systems were normal, the psychological 
and neurological diagnoses were normal, and the chest X-ray 
was negative.  All other findings were normal as well.  The 
veteran's weight was listed as 183 pounds, and had been 
listed as 170 pounds on the May 1942 induction examination.

At a May 1947 VA examination, the veteran reported chest 
pain, gagging and choking, foot problems, eye irritation, and 
back pain.  The cardiovascular system was normal.  The 
veteran stated that while a POW he had urinary frequency, 
frequent coughing, and his feet hurt.  The diagnoses included 
pes planus and chronic bronchitis.  On VA examinations in 
February 1948 and January 1958, the veteran had complaints of 
coughing, chest pain, and that his legs were tired.  The 
diagnoses were weak feet and pes planus.  Additionally, the 
veteran was diagnosed with a psychoneurotic disorder 
beginning on VA examination in May 1947.

On an April 1985 POW assessment, the POW coordinator wrote: 
"With regard to his present health, veteran says he feels 
pretty good.  In August 1984 he had a spot on his lung 
removed which was diagnosed as benign.  He has tried to stop 
smoking, but has been unsuccessful.  He states he thinks he 
is to nervous to give up cigarettes and that the risks are 
worth taking when he looks at the alternative."  Elsewhere 
in the POW assessment, the veteran indicated that he 
experienced chest pain, numbness or weakness in the arms and 
legs, and aches or pains in the muscles and/or joints during 
captivity.  He reportedly had a vitamin deficiency.  No 
swelling in the joint, legs and/or feet, or muscles was 
reported.  He reported that he smoked about one pack a day.  
The veteran also recounted that during captivity he had 
weight loss, would urinate all the time, and had weakness.  
He had cut his hand and had blood poisoning, which was 
treated by a Russian doctor.  He had boils over various parts 
of his body.  Other than this, at repatriation, his health 
was fairly good.  He enjoyed his time on R and R in Atlantic 
City after repatriation.  It was felt by the examiner that 
the veteran appeared to have adjusted overall quite well 
following his POW experience.  On examination, no heart 
related problems were reported, and the heart was clinically 
evaluated as normal.  The diagnoses were hypertension, 
asymptomatic left carotid bruit, chronic anxiety, and 
pulmonary drainage problem with recurrent bronchitis.  The 
veteran failed to appear for a follow up VA examination.

Private treatment records from November 1993 to April 1994 
indicate the veteran was diagnosed with massive anterolateral 
myocardial infarction, and arteriosclerotic heart disease.  
His past medical history included history of acute myocardial 
infarction in 1990, history of renal insufficiency, 
arteriosclerotic heart disease with congestive heart failure, 
and history of smoking.  A November 1993 record indicated 
that the veteran related that he had been hospitalized about 
3 years previously with similar, less severe chest pain, and 
told that he had suffered a slight heart attack.

A September 1999 statement from the veteran's son shows that 
the veteran reported that during his time as POW, his hair 
changed color from vitamin deficiency.  He reported that his 
legs swelled up and hurt.  He did not complain to his family, 
but they could see that he had problems with his legs and his 
heart.  An October 1999 statement from the veteran's daughter 
shows that the veteran's sister reported to the daughter that 
when the veteran separated from service, he stayed with the 
sister and that his hair color had changed and that his limbs 
were swollen and he could not even lift one arm.  He looked 
like a walking skeleton.  In an August 2001 letter, the 
veteran's now 95-year old sister stated that she did not 
recognize the veteran when he returned from service, as he 
looked like a skeleton and his hair had changed color.  In 
addition, she reported, the veteran was weak, could hardly 
walk, ached all over, and his arms were swollen and 
discolored.  The veteran had stated to her that his hair 
changed color from the malnutrition.  The veteran's sister 
wrote that she was sure that all of these things affected the 
length of the veteran's life.

At the October 2000 RO hearing, the appellant testified that 
she met the veteran in approximately 1951.  When she met him, 
he never talked about the war, he wanted others to believe 
that he was healthy.  She did not know if he was getting 
medical treatment for any problems.  He told her that when he 
was a POW his hair had changed color due to lack of vitamins, 
other than that he did not talk about the war. He was very 
private and did not tell her many things.  He had his heart 
problems for a while before he died.

Three physicians have opined as to the cause of the veteran's 
death and its possible relationship to his military service, 
in particular his POW experience.  In an August 1999 letter, 
Dr. "M." wrote that he was not sure that he had all of his 
records regarding the veteran, but noted that he treated him 
for at least 3 years in the 1980s.  Dr. "M." stated that 
the veteran had "some distinct personality traits, which I 
think clearly were contributed to by his military 
experiences."  Specifically, "he was a very structured, 
particular, and demanding individual and I think this may 
have been related to his experiences as a prisoner of war."  
Dr. M stated added that many individuals in the veteran's 
situation tend to minimize their physical complaints, and the 
veteran tended to minimize his discomfort and cardiac 
symptoms.  He also noted: "Many of these individuals have a 
stress related syndrome and cardiac disease is certainly much 
more frequent.  Management, as one would expect, can be 
significantly more difficult as well, given the tendency to 
minimize symptoms and this minimize diagnostic treatment."  
He concluded, "I am not sure how accurately one can state 
that his cardiac disease was caused by military service and 
his time as a prisoner of war.  Certainly, however, this kind 
of stress and physical and emotional experience has been 
found to make these problems more frequent and make their 
management more difficult."

In October 1999, Dr. "T.", who had treated the veteran in 
1993 and 1994, wrote that the veteran's "cardiac problems 
were related to atherosclerotic cardiovascular disease and 
resultant poor heart function because of prior heart damage.  
I believe there is a good possibility that during the time he 
spent as a POW malnutrition could have adversely affected his 
cardiac status and that certainly the extreme stress of being 
a POW put him at higher risk of developing a heart disease.  
His other risk factors included his age, as well as a life-
long history of tobacco use.  In conclusion, I feel that it 
is likely that [the veteran's] time spent as a POW 
contributed to the development of cardiac disease."

In December 2000, a VA physician reviewed the veteran's 
"chart," by which he apparently meant the claims file, 
including the above-described private physician statements, 
and rendered an opinion as to the cause of the veteran's 
death.  The VA physician's first conclusion was that, "Upon 
careful review of all of the available records, there is no 
clear indication that the veteran's confinement as a POW 
contributed to the development of his heart condition."  The 
VA physician based this conclusion on the following facts.  
First, there was no evidence that the veteran in fact had 
beriberi heart disease or heart disease due to thiamine 
deficiency.  In contrast, the evidence indicated that the 
veteran was in fact a life long tobacco user.  He concluded, 
"In the presence of the highly significant known risk factor 
of tobacco use, it is highly likely that tobacco was a major 
culprit in the genesis and progression of the veteran's 
coronary artery disease."  He also noted that the veteran 
was non-diabetic and it was not clear whether hyperlipidemia 
may have been contributory to the development and progression 
of his coronary artery disease.

As to the other theories under which the appellant claimed 
service connection for the cause of the veteran's death, the 
VA physician also wrote that "it is less than likely that 
the veteran's heart condition was the result of stress due to 
being a POW or due to his service-connected psychoneurotic 
condition."  He noted that the role of stress in the 
etiology or genesis and progression of coronary artery 
disease remains controversial.  The VA physician also opined 
that "it is less than likely that the veteran's heart 
condition was the result of malnutrition/vitamin deficiency 
during his time as a POW."  In support of this conclusion, 
he cited the veteran's statements in the April 1985 POW 
assessment that he felt pretty good.  The VA physician noted 
that if "nutritional stress factors," apparently meaning 
nutritional or stress factors, had played any significant 
role in the development of his heart disease, those effects 
would have been clearly manifest by 1985, and the veteran 
would not have stated that he felt "pretty good" at that 
time.

At the time of the veteran's death, he was service connected 
for bilateral pes planus, evaluated at 10 percent disabling; 
mixed psychoneurosis, evaluated at 0 percent disabling; and, 
bronchitis and pharyngitis, evaluated 0 percent disabling.

Based on the above, service connection for the cause of the 
veteran's death must be denied.  The appellant has submitted 
two private medical opinions in support of her claim that the 
veteran's death was caused by his military service, 
specifically his POW experience; in contrast, a VA physician 
has opined that the cause of the veteran's death was more 
likely his tobacco use than any of the claimed in-service 
causes.  When confronted by such conflicting medical 
opinions, the Board has the responsibility of weighing them 
to determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Pursuant to these legal principles, Board finds that the 
opinion of the VA physician is entitled to greater weight 
than the opinions of the private physicians.  The opinions of 
the private physicians contained several flaws.  The primary 
problem with Dr. "M."'s opinion was its general, ambiguous 
nature.  His conclusion was that "many of these 
individuals," apparently referring to former POWs, "have a 
stress related syndrome and cardiac disease is certainly more 
frequent," but, "I am not sure how accurately one can state 
that his cardiac disease was caused by military service and 
his time as a prisoner of war.  Certainly, however, this kind 
of stress and physical and emotional experience has been 
found to make these problems more frequent and make their 
management more difficult."  Dr. "M." also stated that the 
veteran's personality traits "may have" been related to his 
POW experiences, and also "I think clearly were contributed 
to" by his POW experiences.  Thus, the only time Dr. "M." 
expressed a degree of certainty was as to the general 
relationship between POW's stress, and cardiac disease, which 
does not address the issue of the cause of this veteran's 
death.  In contrast, when addressing the cause of this 
veteran's death, Dr. "M." admitted his uncertainty, and his 
opinion was, at most, that the veteran's death may or may not 
have been due to in-service causes, a level of certainty that 
is insufficient to establish service connection.  Winsett v. 
West, 11 Vet. App. 420, 424 (1998); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, Dr. "M." did not indicate that he 
reviewed the claims file, and was not even sure he had all of 
his own records regarding the veteran.  And, while Dr. "T." 
stated his conclusion that the veteran's POW experience 
contributed to his cardiac disease with more certainty than 
Dr. "M.", he too did not indicate that he had reviewed the 
claims folder or refer to any specific treatment records 
other than his own.  Thus, Dr. "T."'s post-service 
reference to the veteran's POW experience, without a review 
of his service medical records or even his post-service POW 
assessment, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. at 112.

In contrast to the private physician opinions, the VA 
physician indicated that he had reviewed all available 
records and he specifically referred to these records, 
including the POW assessment, in rendering his conclusions.  
Moreover, he explained the underlying reasons and bases for 
his conclusion as to all three of the appellant's theories 
underlying her claim for service connection for the cause of 
the veteran's death.  Specifically, he explained that there 
was no evidence of beriberi heart disease or heart disease 
due to thiamine deficiency, and that, had malnutrition or 
stress played a role in the veteran's heart disease, they 
would have manifested much earlier, and he would not have 
stated as late as 1985 that he felt "pretty good."

The VA physician's opinion is supported by the evidence of 
record.  There is no competent evidence that the veteran 
experienced localized edema while a POW.  He did not report 
any swelling at the 1985 evaluation.  The October 1945 
separation examination, which took place approximately 5 
months after the May 1945 conclusion of his POW captivity, 
showed no abnormalities.  In addition the veteran's weight 
increased from 170 at induction into service to 183 pounds at 
the time of separation, a 13-pound weight gain 
notwithstanding his POW captivity.  Moreover, the first 
evidence of the disabilities that caused the veteran's death 
did not manifest until many years after service, and there is 
nothing in the record to suggest a connection between these 
disabilities and the veteran's service, or any showing of 
continuity of symptomatology since service.

While the veteran's daughter reported in October 1999 that 
the veteran's sister told her and veteran's sister reported 
herself in August 2001 that the veteran had swelling of his 
extremities at the time of his separation from service, the 
veteran did not report this, nor was it found at the service 
separation examination, on VA examination two years after 
separation from service, or in the POW assessment, which are 
more contemporaneous statements.  In addition, while the 
veteran's wife, sister, and son were competent to testify as 
to the post-service symptoms the veteran displayed, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they are not 
competent to opine as to the possible connection between his 
service, including his POW captivity, and any post-service 
disorders or their relationship to his death, as these latter 
issues involve question of etiology requiring medical 
expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that neither a vitamin deficiency 
or malnutrition, nor service-connected psychoneurosis or POW-
related stress, were contributory causes of the veteran's 
death.  Moreover, the preponderance of the evidence reflects 
that the veteran did not have beriberi heart disease 
including ischemic heart disease, did not experience 
localized edema during captivity, and that his cardiovascular 
disease did not manifest to a compensable degree within a 
year of the date of termination from service.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt doctrine does not apply, and 
her claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


